Citation Nr: 1217052	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-23 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to June 1957 in the United States Navy, and from January 1958 to December 1961 in the United States Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009 and August 2010 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia,  denied the Veteran's claim of entitlement to service connection for PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The clinical evidence establishes that the Veteran has an Axis I diagnosis of PTSD.

2.  The Veteran was exposed to a verified stressor involving the crash landing of an aircraft during naval service that has been linked to his Axis I diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all doubt in the claimant's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claim of entitlement to service connection for PTSD is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) on this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the claim on appeal.

Entitlement to service connection for PTSD

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  In this regard, the Veteran's records from both periods of service in the Navy and Air Force do not indicate combat service and the Veteran himself has denied participating in, or being exposed to, combat.  Thus, 38 C.F.R. § 3.304(f)(2) is not for consideration in the present claim.

The Veteran contends that his current PTSD diagnosis is linked to a very specific stressor event that occurred during his period of service in the United States Navy, in which he witnessed a fatal plane crash in July 1955 or July 1956, while serving aboard the aircraft carrier USS Hornet.  According to his account, he was a clerk typist serving aboard this warship and his duties included relaying messages between the bridge officer overseeing flight deck operations and the flight deck personnel who directed aircraft approaching to land aboard the carrier.  While on the flight deck during an attempted landing, the Veteran reportedly witnessed a fatal crash landing of an airplane, which resulted in an explosion that flung debris all around the flight deck area, a piece of which narrowly missed striking and decapitating him.  The Veteran expressed horror over the death of the naval pilot involved in the crash and fear for his own life.

As relevant, the Veteran's service treatment records from both periods of service reflect normal psychiatric findings on clinical evaluation and no self-reported history of psychiatric problems.  His treatment records show no treatment for, or diagnosis of, a chronic psychiatric disorder.  His service personnel records establish that he served aboard the aircraft carrier USS Hornet from April 1955 to December 1955.  However, his service personnel and treatment records also do not contain any notation that may serve to verify the existence of his claimed stressor regarding an aviation accident while serving aboard an aircraft carrier.

Post-service medical records indicate no psychiatric diagnosis until a VA examination report dated in October 1979, when he was diagnosed with a mixed-type psychoneurosis with hypochondriasis associated with physical tremors of unknown etiology.  No mention of any stressful event in service was indicated.

The Veteran's VA psychiatric treatment records dated in 2008, and the report of his private clinical psychologist, Ken Callis, Ph.D., present an Axis I diagnosis of PTSD that is linked to the aforementioned stressor account regarding his having witnessed a fatal aviation crash aboard the USS Hornet.

Pursuant to the Veteran's PTSD claim, VA requested that the military branch of the National Archives and Records Administration (NARA) undertake the appropriate evidentiary development to verify the Veteran's alleged stressor.  Declassified deck logs and related historical documents pertaining to the naval flight operations of the aircraft carrier USS Hornet (CVA-12) for July 14 - 21, 1955, establish that on two separate occasions during this period there were two accidental crash landings of naval jet fighters attempting to land aboard the Hornet.  Both incidents were non-fatal, and the reports reflect that the aircraft in one incident received major damage whereas the damage sustained in the other was minor.  The accident reports indicate that both crashes involved aircraft whose arrestor gear missed or were otherwise unable to engage the arrestor cables that would ensure a normal carrier landing.  The aircraft were thus forced to collide into special fabric mesh crash barriers that were immediately raised to stop their forward motion upon landing.  By design, these crash barriers provide a last-resort means of slowing and stopping an airplane that is in an uncontrolled landing or one in which pilot control is limited.  Crash landings involving a crash barrier almost always result in physical damage to the airplane involved.  A crash barrier, as its name implies, is used in aviation crash landings; thus, a carrier landing that warrants the use of a crash barrier always presents a dangerous emergency situation, with the potential for death and injury of the pilot and any adjacent flight deck crew in the vicinity of the crash.  

It is apparent that the RO's denial of VA compensation for PTSD was based on a perceived discrepancy in the Veteran's account, in that he recalled witnessing a fatal airplane crash aboard the USS Hornet in July 1955, whereas the two documented crashes during his time aboard this warship involved no fatalities or injuries.  Nevertheless, the crashes that occurred during the Veteran's assignment aboard the USS Hornet were clearly life-threatening situations, as would be any aviation accident or crash involving high-performance military jet aircraft, and the historical documentation establishes that there was damage to both aircraft involved.  The Board finds the Veteran's stressor account to be credible regarding his presence on the flight deck during the crash while serving as a message runner, and the Veteran's account that he was nearly struck by flying debris from the crashing plane is not implausible.  As the Veteran was not a member of the emergency response team to the crash, it is plausible that he could have reasonably believed that the crash he witnessed was a fatal one for the pilot involved.  Certainly, the Board must also consider the effects of the passage of time on the Veteran's recollection and memories of the incident, as the documented aviation crashes occurred approximately 57 years ago and the Veteran himself is approximately 75 years old at this writing.  Therefore, in view of the foregoing discussion, the Veteran's exposure to an in-service stressor sufficient to support a diagnosis of PTSD is factually conceded.  As such, resolving all doubt in the Veteran's favor, the Board finds that the clinical evidence supports a diagnosis of PTSD related to his claimed in-service exposure to a life-threatening stressor involving an accidental crash landing while serving aboard the aircraft carrier USS Hornet.  His claim of entitlement to service connection for PTSD is thus granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


